Case 0:19-cr-60169-FAM Document 1 Entered on FLSD Docket 06/20/2019 Page 1 of 5


                           UN IT ED STA TES D ISTR ICT CO U R T
                           SO U TH ER N D ISTRICT O F FL O R ID A

                       CASENO.qqccGotkq-fL ocexïo/ tz....
                                   18U.S.C.j1543
                                   18U.S.C.j1546(a)


 U N ITED STA TES O F A M ER IC A

 VS.

 CH A RLES E.K U TI,

                D efendant.
                                               /

                                        IN D ICTM EN T

        The G rand Jury chargesthat:

                                           C O U NT 1
                                    U se ofa False Passport
                                       (18U.S.C.j1543)
        On oraboutJanuary 9,20l9,in Brow ard County,in the Southern D istrictofFlorida,the

 defendant,

                                     C H A RLE S E.K UTI,

 did willfully and know ingly use,and attem pt to use,a false,forged,counterfeited and altered

 passport,and instnzm entpurporting to be a passport,thatis,a Sierra Leonean passportin the nam e

 ofççJ.T.,''in thatthe defendantused said passportto open an accountatW ells Fargo Bank,N .A .,

 in violation ofTitle 18,United States Code,Section 1543.

                                          C O U NT 2
                                    Use ofa False Passport
                                       (18U.S.C.j1543)
        On or aboutJanuary 24,2019,in Brow ard County,in the Southern DistrictofFlorida,the

 defendant,
Case 0:19-cr-60169-FAM Document 1 Entered on FLSD Docket 06/20/2019 Page 2 of 5



                                      CH AR LES E.K UT I,

 did w illfully and know ingly use, and attem pt to use, a false,forged,counterfeited and altered

 passport,and instrum entpurporting to be apassport,thatis,a Sierra Leonean passportin the nam e

 ofçiJ.T.,''in thatthe defendantused said passportto open an accountatR egions Bank,in violation

 ofTitle 18,U nited States Code,Section l543.

                                           CO UN T 3
                                     Use ofa False Passport
                                       (18U.S.C.j1543)
        On or aboutFebruary 7,2019,in Brow ard County,in the Southern DistrictofFlorida,the

 defendant,

                                      C H A RL ES E .K UTI,

 did w illfully and know ingly use,and atlem pt to use,a false, forged, counterfeited and altered

 passport,and instrum entpurporting to be a passport,thatis,a Sierra Leonean passportin the nam e

 oft$J.T.,''in thatthe defendantused said passportto attem ptto w ithdraw fundsfrom an accountat

 RegionsBank,in violation ofTitle 18,United StatesCode,Section 1543.

                                           COUNT 4
                                   Possession of a False V isa
                                      (18U.S.C.j1546(a))
        On oraboutFebruary 7,20l9,in Brow ard County,in the Southern DistrictofFlorida,the

 defendant,

                                      C H A R LES E .K UT I,

 did know ingly possess a docum entprescribed by statute and regulation for entry into the U nited

 States,that is,a United States visa in the nam e ofçûJ.T.,''know ing itto be forged,counterfeited,

 andfalselymade,inviolationofTitle 18,UnitedStatesCode,Section 1546(a).
Case 0:19-cr-60169-FAM Document 1 Entered on FLSD Docket 06/20/2019 Page 3 of 5



                                            COUNT 5
                                    Possession of a False V isa
                                       (18U.S.C.j1546(a))
        On oraboutFebruary 7,2019,in Brow ard County,in the Southern D istrictofFlorida,the

 defendant,

                                      CH AR LES E.K U TI,

 did know ingly possess a docum entprescribed by statute and regulation forentry into the United

 States,thatis,a U nited Statesvisa in the nam e ofç$T.S.B .,''know ing itto be forged,counterfeited,

 andfalselymade,inviolationofTitle 18,UnitedStatesCode,Section 1546(a).
                                                      A TRU E BILL



                                                      ko       Rsox -            f

                             *




 AR IA N A FA JA RD O O RSH AN
 UN ITED STA TES A TTORN EY



  G *;t.2             '
 AR IM EN TH A R .W A LKIN S
 A SSISTA N T UN ITED STATES ATTO RN EY




                                                 3
      Case 0:19-cr-60169-FAM Document 1 Entered on FLSD Docket 06/20/2019 Page 4 of 5
                                               UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF FLORIDA


UNITED STATES OF AM ERICA                                  CASE NO.

VS.
                                                           CERTIFICATE O F TRIAI,ATTORNEY *
CHARLES E.KUTI,



                                   Defendant./         Superseding CaseInfnrm ation:

CourtDivision'
             .(SelectOne)                               New Defendantts)
                                                        NumberofNew Defendants
         M iami              KeyW est                   Totalnumberofcounts
         FTL          X       W PB           FTP

         ldohereby certifythat:

                   lhavecarefully considered the allegationsofthe indictment,thenumberofdefendants,thenumberofprobable witnesses
                   and thelegalcomplexitiesofthelndictment/lnformation attachedhereto.

                   Iam awarethattheinformation supplied on thisstatementwillbe relied upon by the JudgesofthisCourtin settingtheir
                   calendarsand scheduling criminaltrialsunderthemandate ofthe SpeedyTrialAct,Title28 U.S.C.Section3l61.

                   lnterpreter:         (YesorNo)        NO
                   Listlanguageand/ordialect

                   Thiscase willtake 3         daysforthepartiesto try.

                   Pleasecheck appropriatecategory and typeofofrenselisted below:
                  tcheckonlyone)                                                    (Checkonlyone)
         I         0to 5days                                                        Petty
         11        6to 10 days                                                      M inor
         IIl       l1to 20days                                                      M isdem .
         IV        21to 60days                                                      Felony             X
         V         61daysand over

         6.        HmsthiscasebeenpreviouslytiledinthisDistrictCourt?(YesorNo) No
         Ifyes:
         Judge:                                         CmseNo.
         (Attachcopyofdispositiveorder)
         H&sacomplaintbeenfiledinthismatter?            (YesorNo)           No
         Ifyes: M agistrateCaseNo.
         RelatedM iscellaneousnumbers:
         Defendantts)infederalcustodyasof
         Defendantts)instatecustodyasof                  Februarv7.2019
         Rule20from the
                                                        Districtof

         lsthisapotentialdeathpenaltycase?(YesorNo)                         X        No
                   Doesthiscaseoriginate from amatterpending in theNorthern Region oftheU.S.Attorney'sOftkepriorto October 14,
                   2003?            Yes         No     X
                     Doesthiscmseoriginatefrom a matterpending in theCentralRegion oftheU.S.Attorney'sOfticepriorto September1,
                     2007?             Yes No         X

                                                                     d 1.=
                                                                ARIM EN THA R.W A LKINS
                                                                ASSISTANT UN ITED STATES ATTORN EY
                                                                F1a Bar#:0897787
Case 0:19-cr-60169-FAM Document 1 Entered on FLSD Docket 06/20/2019 Page 5 of 5




                             U N ITED STATE S D ISTR ICT C O U R T
                             SO U TH ER N D ISTR ICT O F FLO RID A

                                      PEN A LTY SHEET

 D efendant'sN am e: C H A RLE S E.K UTI



 Cotm ts#:1-3

 U se ofa False Passport

 Title 18.U nited StatesCodesSection 1543

 *M ax.Penalty:10 Y ears'Im prisonm ent

 Counts #:4-5

 Possession ofa False Visa

 Title 18,United StatesCode,Section 1546(a)
 *M ax.Penalty:10 Y ears'lm prisonm ent



 * R efersonly to possible term of incarceration,does notinclude possible fines,restitution,
  specialassessm ents,parole term s,orforfeitures thatm ay be applicable.
